DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 08 April 2021 has been entered.  Claims 1, 2, 11, 12, 16 and 17 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
The objection to claim 16 has been withdrawn in view of Applicant’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses an adaptive bilateral filter that enhances an edge by transforming a histogram using a range filter with adaptive offset and width.  The prior art does not disclose the limitations “generate an offset value for the center pixel … adjust a pixel value of the center pixel by the offset value to generate a modified pixel value for a modified pixel that becomes part of a modified pixel block, the modified pixel block comprising the modified pixel value and the 
The closest prior art being Zhang, Buyue, and Jan P. Allebach. "Adaptive bilateral filter for sharpness enhancement and noise removal." IEEE transactions on Image Processing 17.5 (2008): 664-678 discloses an adaptive bilateral filter for sharpness enhancement and noise removal in image restoration.  In the adaptive bilateral filter (ABF), the edge slope is enhanced by transforming the histogram via a range filter with adaptive offset and width. The ABF is able to smooth the noise, while enhancing edges and textures in the image.  The ABF gives higher weight to pixels that are spatially close to the center pixel while giving higher weight to pixels that are similar to the center pixel in gray value.  Additionally, an offset and the offset and the width of the range filter are locally adaptive.  This enables the ABF to be capable of both smoothing and sharpening.  It sharpens an image by increasing the slope of the edges.
Smirnov et al., U.S. Publication No. 2007/0165962 discloses a system and method to obtain a bilateral high pass filtering kernel based at least in part upon a target pixel and the pixels surrounding the target pixel in a digital image.  A high pass spatial filtering kernel is provided and multiplied with the high pass photometric filtering kernel to provide the bilateral high pass filtering kernel.  The resulting bilateral high pass filtering kernel is thereafter applied to the target pixel and the surrounding pixels to provide a filtered pixel.  The bilateral high pass filter may be combined with a bilateral low pass filtering kernel to provide a combined noise reduction and edge sharpening filter.

With respect to the independent claim, the claimed limitations “generate an offset value for the center pixel … adjust a pixel value of the center pixel by the offset value to generate a modified pixel value for a modified pixel that becomes part of a modified pixel block, the modified pixel block comprising the modified pixel value and the neighboring pixel values; and a photometric distance calculator circuit coupled to a pixel block assembler circuit to receive the modified pixel block, the photometric distance calculator circuit configured to determine photometric distances of pixel values in the modified pixel block and determine photometric coefficients by processing the photometric distances for generating a bilateral filter that preserves texture in the image data” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668